DETAILED ACTION

Status of Application
Claims 1-6 are pending in the case.
Claims 1-6 are present for examination.
The present application is being examined under the pre-AIA  first to invent provisions. 

Current Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou et al. (The Role of Calcium Release Activated Calcium Channels In Osteoclast Differentiation, Published online on September 13, 2010).
Rejection:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, also known as DCPA, propanil, and N-(3,4-Dichlorophenyl)propanamide), inhibited formation of multinucleated osteoclasts (inhibited osteoclast development) by inhibiting calcium release activated calcium channels (CRAC, see abstract).  Zhou et al. also teaches that as osteoclasts cannot function properly without mulitnucleation, CRAC inhibition may have utility in the management of hyperresorptive states as osteoclasts have a critical role in osteoporosis, osteopetrosis, and arthritis (Abstract, Page1088 1st column last paragraph “In conclusion…”); wherein its use in these conditions are prima facie obvious if not implicit.
While Zhou et al. does not expressly teach the instant claimed compounds of formula I, Zhou does expressly teach the inhibition of osteoclast development with propanil 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
and its application to resorptive conditions like arthritis.



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
(the compounds of 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
wherein the difference is merely the presence of a methyl on the nitrogen instead of hydrogen and forming its homolog of the alkyl chain with the inclusion of a methyl. This is modification is prima facie obvious as it is well known in the art to substitute a methyl for a hydrogen on a nitrogen atom. This is also supported by the court. 
In particular, Ex parte Weston, 121 USPQ 428 determined that an alkyl vs. a hydrogen located on a nitrogen atom was not patentably distinct.  The court stated,
“With respect to the alleged difference in chemical reactivity, we believe any chemist is readily aware of the differences between secondary and tertiary amines including their reactivities, particularly with respect to the possibility of further substitution for the hydrogen in the secondary amine. However, this does not avoid the proposition of law set forth in the foregoing decisions.”
Wherein the substitution of a methyl for the hydrogen on the nitrogen is 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
and compounds that differ only by the presence or absence of an extra methyl group or two on an alkyl substituent (i.e. propyl instead of ethyl alkyl chain substituent) are homologues 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. prima facie obvious its homologue.  The homologue is expected to have generally the same properties in which this expectation is then deemed the motivation for preparing homologues; absent evidence of unexpected effects or criticality for the specific claimed homolog compound.
One having ordinary skill in the art would have been motivated to prepare the instantly claimed compounds because the methyl group is not critical to the creation of the final compound and such structurally similar analogue (methyl verses hydrogen on nitrogen atom) and its homolog (i.e. extra methyl on the alkyl chain) and are expected to possess similar properties as the taught propanil compound. It has been held that compounds that are structurally similar and/or homologous to prior art compounds are prima facie obvious, absent a showing of unexpected results for the specific claimed compounds which have not been presented. Note that any showing of unexpected results must be commensurate in scope with the claims.

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou et al. (The Role of Calcium Release Activated Calcium Channels In Osteoclast Differentiation, Published online on September 13, 2010) as applied to claims 1-6 above, in view of Bayer AG (GB 974552). 
Rejection:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, also known as DCPA, propanil, and N-(3,4-Dichlorophenyl)propanamide) inhibited formation of multinucleated osteoclasts (inhibited osteoclast development) by inhibiting calcium release activated calcium channels (CRAC, see abstract).  Zhou et al. also teaches that as osteoclasts cannot function properly without mulitnucleation, CRAC inhibition may have utility in the management of hyperresorptive states as osteoclasts have a critical role in osteoporosis, osteopetrosis, and arthritis (Abstract, Page1088 1st column last paragraph “In conclusion…”); wherein its use in these conditions are prima facie obvious if not implicit..
As addressed above, while Zhou et al. does not expressly teach the compounds of formula I, Zhou does expressly teach the inhibition of osteoclast development with propanil and its application to resorptive conditions like arthritis; wherein propanil analogues (i.e. methyl on the nitrogen instead of hydrogen) and their homologs are prima facie obvious for the same methods.
Alternatively, for completeness of prosecution, purely arguendo for these claims, insofar that the recitation of the specific compounds are not specifically recited, Bayer AG teaches that known 3,4-dichloropropioanilide derivatives include
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (Example 5; isobutyric acid-N-methyl-3,4-dichloranilide). 
prima facie obvious with a reasonable expectation of success - absent evidence of criticality for the claimed compounds which have not been presented. 

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou et al. (The Role of Calcium Release Activated Calcium Channels In Osteoclast Differentiation, Published online on September 13, 2010) as applied to claims 1-6 above, in view of Okada et al. (GB 1063528). 
Rejection:
Zhou et al. teaches that 3,4-dichloropropioanilide (
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, also known as DCPA, propanil, and N-(3,4-Dichlorophenyl)propanamide) inhibited formation of multinucleated osteoclasts (inhibited osteoclast development) by inhibiting calcium release activated calcium channels (CRAC, see abstract).  Zhou et al. also teaches that as osteoclasts cannot function properly without mulitnucleation, CRAC inhibition may have utility in the management of hyperresorptive states as osteoclasts have a critical role in osteoporosis, osteopetrosis, and arthritis (Abstract, Page1088 1st column last paragraph “In conclusion…”); wherein its use in these conditions are prima facie obvious if not implicit..

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
), Zhou does expressly teach the inhibition of osteoclast development with propanil and its application to resorptive conditions like arthritis; wherein propanil analogues (i.e. methyl on the nitrogen instead of hydrogen) and their homologs are prima facie obvious for the same methods.
Alternatively, for completeness of prosecution, purely arguendo for these claims, insofar that the recitation of the specific compounds are not specifically recited, Okada et al. teaches that known 3,4-dichloropropioanilide derivatives are those of Formula I which embrace
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, and exemplify 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
and 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (Example 3 - (N-methyl-3,4-dicloro-priopionanide and Example 4 - 3,4-dichloroisobutananilide respectively) wherein these substituents are readily taught. 
Wherein it would be obvious as suggested by Okada et al., to substitute propanil for its anilide derivative for the inhibition of osteoclast development and its application to prima facie obvious with a reasonable expectation of success - absent evidence of criticality for the claimed compounds which have not been presented. 

Double Patenting
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10682320. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to the same method instantly claimed with 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
  and compounds that differ only by the presence or absence of an extra methyl group or two on an alkyl substituent (i.e. propyl instead of ethyl alkyl chain substituent) are homologues 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 which are the compounds instantly claimed. Homologues are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue.  The homologue is expected to have generally the same 

Conclusion
Claims 1-6 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/GIGI G HUANG/Primary Examiner, Art Unit 1613